DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because two separate figures are shown in figure 7 which should be labeled separately.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “12A” and “13A” as mentioned in paragraph [0036].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 2, line 2, “actuators” is set forth; however the same has been set forth already in claim 1, line 10.  Setting forth the same element again amounts to a double inclusion.

Claim 15 is a computer program product having a computer readable program code executable by a processor of a computer system to implement a “method of claim 1”.  However, claim 1 is an apparatus claim.   Correction is necessary.  To advance prosecution of this application, it will be presumed that claim 15 depends from method claim 11.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7 and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fenger (U.S. Patent Application Publication US2017/0050824A1).

With respect to claim 1, Fenger discloses a lifting arrangement to facilitate alignment of a load 8 with a wind turbine assembly 10, the lifting arrangement comprising: a crane arrangement (2, 4, 6) for hoisting the load to the wind turbine assembly; a tagline arrangement (24, 30, 25, 31) for stabilizing the load during a lifting manoeuvre; a sensor arrangement (42, 44, 46) configured to detect a motion of the wind turbine assembly relative to the load during the lifting manoeuvre; an actuator arrangement (28, 29, 34, 35) for adjusting position of the load relative to the wind turbine assembly; and a control arrangement 36 for controlling actuators of the actuator arrangement to reduce the motion of the wind turbine assembly relative to the load. 

With respect to claims 2 and 13, Fenger discloses the lifting arrangement according to claim 1, wherein the control arrangement 36 is configured to generate control signals for actuators of the actuator arrangement to synchronize motion of the load to the motion of the wind turbine assembly on basis of data from one or more sensors (see paragraphs [0048] to [0049]). 

With respect to claim 4, Fenger discloses the lifting arrangement according to claim 1, wherein the sensor arrangement comprises a sensor 46 arranged on a lifting tool of the crane arrangement, the sensor configured to detect an oscillation of the load.  

With respect to claims 5 and 12, Fenger discloses the lifting arrangement according to claim 1, wherein the crane arrangement is installed on an installation vessel and the sensor arrangement comprises a sensor (42, 44) arranged at a level of the installation vessel (“sensors 42, 44 may alternatively be disposed on the crane 2”, para. [0050]), the sensor configured to detect at least a motion of the wind turbine assembly.
  
With respect to claims 6 and 14, Fenger discloses the lifting arrangement according to claim 1, wherein an actuator of the actuator arrangement comprises a winch motor configured to adjust tension of a tagline (para [0048]-[0060]).  

With respect to claim 7, Fenger discloses the lifting arrangement according to claim 1, wherein the actuator arrangement comprises an actuator configured to adjust an orientation of a suspended load, and wherein the control arrangement is configured to generate a control signal for the actuator (see, for example, para [0054]).  

With respect to claim 11, Fenger discloses a method of aligning a load 8 with a wind turbine assembly 10, the method comprising: providing a crane arrangement for hoisting the load to the wind turbine assembly; providing a tagline arrangement (24, 30, 25, 31) for stabilizing the load during a lifting manoeuvre; providing a sensor arrangement (42, 44, 46) configured to detect a motion of the wind turbine assembly relative to the load during the lifting manoeuvre; providing an actuator arrangement (28, 29, 34, 35) for adjusting a position of the load relative to the wind turbine assembly; and controlling actuators (via 36) of the actuator arrangement to reduce the motion of the wind turbine assembly relative to the load.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenger in view of Willis (U.S. Patent Application Publication no. US2011/0260126A1).

With respect to claim 8, Fenger does not teach the sensor arrangement comprises a plurality of accelerometers.  
Willis discloses a motion compensating hoist installed as part of a crane system mounted on a vessel.   Accelerometers are used for the sensors to indicate the relative motion between crane and wind turbine.  The sensors are capable of sensing acceleration of the load connecting means relative to an object (para. [0074]-[0081]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fenger with accelerometers, as taught by Willis, so that accelerations between load and an object can be accurately measured. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenger in view of Van Veluw et al (U.S. Patent Application Publication no. US2020/0299108A1).
With respect to claim 10, Fenger teaches that the changes to the positioning of the load is further controlled using calculations to predict changes of the position of the load on the basis of measurements of wave/sea activity, among other things. Fenger, however, does not disclose the lifting arrangement configured for the installation of an offshore wind turbine with tower height of at least 70m, and/or wherein an installation vessel supporting the crane arrangement is adapted for a water depth of at most 40m.  Van Veluw et al disclose the need or use of very tall cranes for working with wind turbines with heights of about 120 meters above sea level (para. [0005]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Fenger with a lifting arrangement configured for the installation of an offshore wind turbine with a tower height of at least 70m, as taught by Van Veluw et al, so that wind turbines of greater heights can be serviced. 

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shneider et al discloses a crane control with active heave compensation. Van Loon et al discloses a heave compensation system for a lifting an object from a deck of a vessel subject to movements. Coners et al disclose a method using various sensors for installing rotor blades on a wind turbine. Giles et al disclose an offshore hoisting crane that mitigates certain movements of a wind turbine. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/